RobinsoN, J.
(dissenting). In consideration of $15 defendant made to plaintiff an insurance policy and thereby agreed to insure him for three years from January 17, 1918, against loss by fire to the amount of $1,000 on a frame dwelling house on section 15 — Tp. 148 — Rg. 67. On the day before the expiration of the third year the house was completely destroyed by fire. Plaintiff obtained a judgment for $1,000 and defendant appeals.
The principal defense is that the insurance policy or contract provides that the policy, unless otherwise provided by an agreement indorsed thereon, shall become void if the house become vacant and unoccupied and so remain for ten days. The comp] aint is based on the original policy, without any modification, and on the trial it was shown to an absolute certainty that the dwelling house was continuously vacant and unoccupied for two months before its destruction by fire. The plaintiff relied on a waiver and testified against objection that he had given orál notice of the vacancy to the agent who took his application for insurance, and that said agent had told him it would be all right. But there was no such agreement or waiver indorsed on the insurance policy. There was no proof that the alleged agent had any power to make an agreement modifying or varying the terms of the policy and the complaint did not aver any such modification of the terms of the policy. The law is that in an action on a contract, when a party relies on a modification, or, which is the same thing, on a waiver of conditions of the contract, he must plead and prove the same as a part of the contract; that is, when a contract is modified and a suit brought thereon, the plaintiff must show the actual contract, as modified, on which the suit is brought. Here the contract was to insure an occupied dwelling house, and not a dwelling house vacant, unoccupied, and abandoned for two months. The plaintiff sues to recover for the loss of an occupied dwelling house and his proof wholly fails to show such a loss. On the contrary, the testimony of the plaintiff and other witnesses conclusively shows that at the time of the loss and for two months prior thereto the building was not in any manner occupied. It was vacant and was used for no purpose whatever. The plaintiff has not merely failed to prove a cause of action on the insurance policy ; he has proven that he has no cause of action.